PER CURIAM.
Paul K. Stecher ("Appellant") appeals the trial court's judgment entered after a bench trial where the court ruled in favor of JMH Investments, Inc. on its unlawful detainer claim against Appellant. We find that the trial court's judgment was not unsupported by substantial evidence, against the weight of the evidence, or an erroneous declaration or application of the law.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).